Petition for Writ of Mandamus Denied and Opinion filed December 19, 2002








Petition for Writ of Mandamus Denied and Opinion filed
December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01279-CV
____________
 
IN RE STEVEN C. SIMMONS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On December 12, 2002, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks to compel the Hon. Julie Kocurek, assigned
presiding judge, to set aside an interlocutory default judgment entered in the
underlying case styled Commission for Lawyer Discipline v. Steven C. Simmons,
filed under trial court cause number 2002-13655, in the 55th District Court of
Harris County.  
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed December 19, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).